346 F.2d 150
Fred SAWYER, Appellant,v.UNITED STATES of America, Appellee.
No. 9824.
United States Court of Appeals Fourth Circuit.
Argued May 7, 1965.
Decided May 20, 1965.

Arnold Fleischmann, Towson, Md. (Court-assigned counsel), for appellant.
Paul M. Rosenberg, Asst. U. S. Atty. (Thomas J. Kenney, U. S. Atty., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, BRYAN, Circuit Judge, and LEWIS, District Judge.
PER CURIAM:


1
For violations of the Federal narcotic laws, 26 U.S.C. §§ 4705(a), 4704(a), 7237(a) and 7237(b), appellant Fred Sawyer was found guilty and sentenced to five years imprisonment by the United States District Court for the District of Maryland in 1962. In 1964 he moved to vacate the sentence under 28 U.S.C. § 2255. The grievances assigned in the motion relate to the procedure and the rulings of the trial court on the hearing of Sawyer's motion for a new trial. Our consideration of the record and the arguments of counsel, on brief and orally, discloses no error in the District Court's decision to deny the § 2255 motion.


2
Affirmed.